Title: Thomas Jefferson to Thomas Richards, 11 May 1811
From: Jefferson, Thomas
To: Richards, Thomas


          
            Sir
            Monticello May 11. 11.
          
           I have duly recieved your favor of Apr. 23. Mr Shoemaker’s lease of the Shadwell mills does not expire till this day twelvemonth. in the mean time however he has sold the residue of it, after the present month to a mr McKenny of Culpeper. no renewal of the lease will probably take place till towards the close of the present term. I am Sir
          
            Your humble servt
 
            
 Th: Jefferson
 
          
        